F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JAN 24 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 JAMAL BEY,

             Plaintiff - Appellant,

 v.
                                                       No. 02-3346
 TERRY DOE, Lansing Correctional                D.C. No. 01-CV-3465-GTV
 Facility-East Unit Aramark Manager;                   (D. Kansas)
 and C. SCHEIDECKER, Clinical
 Chaplin for Lansing Correctional
 Facility East,

             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This is a pro se state prisoner 42 U.S.C. § 1983 civil rights appeal. Mr.

Bey filed this claim in the district court on behalf of himself and all Muslim and

Moorish Science inmates. Mr. Bey sought immediate injunctive relief and

damages, claiming that the Aramark food manager and the chaplain at the Lansing

Correctional Facility were not complying with an agreement reached between

inmates and prison officials regarding the food to be served during Ramadan.

The district court found that the requirements for certification as a class action

were not satisfied and declined to certify the claim and that Mr. Bey was the sole

plaintiff in the action. The district court dismissed the complaint without

prejudice for failure to exhaust administrative remedies.

      After a thorough review of the brief and the record, we agree with the

district court that Appellant has failed to exhaust the available formal grievance

procedure on his claim. Therefore, for substantially the same reasons set forth in

the district court’s well-reasoned January 3, 2002, Order, we hold that Mr. Bey

may not proceed without first exhausting his administrative remedies.

      The decision of the trial court is AFFIRMED. We remind Appellant that

because his motion to proceed without prepayment of the appellate filing fee was

granted, he must continue making partial payments on court fees and costs

previously assessed until such have been paid in full.

                                                Entered for the Court

                                                Monroe G. McKay
                                                Circuit Judge

                                          -2-